Exhibit 10.3
[evergreenenergylogo.jpg]
 
 
June 24, 2009


Re:  Terms of Employment


Mr. Thomas H. Stoner, Jr.


Dear Mr. Stoner:


We are pleased to confirm the offer we have discussed with you for the position
of President & CEO of Evergreen Energy Inc. (“Evergreen”).  Effective June 22,
2009, you were appointed to the Evergreen Board of Directors.  Please review the
following terms of your employment offer:


Positions:
President, Chief Executive Officer and Director of Evergreen.
   
Start Date:
June 24, 2009 for the positions of President & Chief Executive Officer.
   
Base Pay:
Three Hundred Thousand Dollars ($300,000) spread out over 26 pay periods,
subject to applicable tax withholding and payroll taxes.  For the first year of
employment, you will receive 1/3 of the base pay in Evergreen stock and 2/3’s in
cash.
   
Benefits:
Twenty seven (27) days per year of Paid Time off (vacation and sick leave
combined) will be offered on an accrual basis.  Your PTO will accrue 8.31 hours
per pay period beginning with your date of hire, which was May 7, 2009. You will
be eligible for medical, dental and vision insurance beginning the first of the
month following 30 days of employment or July 1, 2009.
   
Initial Equity Award:
500,000 options, priced at the close of business on June 24, 2009 and a term of
five (5) years.  Upon termination, Mr. Stoner shall have twelve (12) months from
the date of termination to exercise all or part of the Initial Equity
Award.  Upon Mr. Stoner’s death, his estate shall also have twelve (12) months
from his death to exercise all or part of the Initial Equity Award.
   
Performance based
 
Equity Awards:
The Equity Awards set forth below have a term of four (4) years from the date
hereof to meet the specific requirements set for below and vest or each traunche
not vested shall terminate and have not further force or effect.
     
1,000,000 shares when the Evergreen share price closes at or above $1.50 per
share for 60 consecutive days.
     
500,000 shares when the Evergreen share price closes at or above $2.00 per share
for 60 consecutive calendar days.
     
500,000 shares when the Evergreen share price closes at or above $2.50 per share
for 60 consecutive calendar days.


 
 


Evergreen Energy Inc. │ 1225 Seventeenth Street │ Suite 1300 │ Denver, Colorado
80202 │ Tel: (303) 293-2992 │ Fax: (303) 293-8430
 
 

--------------------------------------------------------------------------------

Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]
 
 

 
500,000 shares when the Evergreen share price closes at or above $3.00 per share
for 60 consecutive calendar days.
     
500,000 shares when the Evergreen share price closes at or above $4.00 per share
for 60 consecutive calendar days.
   
Inducement Grants:
All equity awards provided for herein are inducement grants and the grants shall
not be awarded for any of Evergreen’s equity incentive stock plans.
   
Performance based
 
Cash Award:
A variable annual performance award targeted at 50% of base pay based upon
meeting individual and company objectives.  For the remainder of 2009, the
targeted bonus award will be $150,000 even though it is for a less than one year
period.  All compensation awards are contingent on Evergreen Board of Director’s
approval.
   
Adjustments for Stock
 
Split, Stock Dividend,
 
Etc.:
If Evergreen shall at any time increase or decrease the number of its
outstanding shares of stock or change in any way the rights and privileges of
such shares by means of the payment of a stock dividend or any other
distribution upon such shares payable in stock, or through a stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the stock, then in relation to the stock that is affected by one or
more of the above events, the numbers, rights, vesting requirements and
privileges of the following shall be increased, decreased or changed in like
manner.
   
Tax Obligations:
Evergreen assumes no obligation in assisting Mr. Stoner with any tax issues he
assumes, including if and when vesting occurs on the Equity Based Performance
Awards.
   
No Early Vesting:
Without Evergreen’s Board of Directors approval, there will be no early vesting
or granting of Performance Based Equity or Cash Awards for any reason, including
Mr. Stoner’s termination with or without cause or for a change of control of the
Board of Directors; provided however, that if a merger or acquisition occurs
which includes substantially all of Evergreen’s assets or shares and the price
per share of such transaction exceeds a vesting target price, then early vesting
for the traunche(s) below the transaction share price will occur without the
requirement of the 60 day condition being satisfied.
   
Other Conditions:
You have previously executed Evergreen’s standard Non-Disclosure Agreement and
Information Verification Agreement.  This offer assumes that you have no desire
to alter or change your execution of those documents.  Evergreen can request
that anyone be drug tested based on reasonable suspicion and Evergreen can do
random drug site tests at any time.  Your employment is at will and either you
or Evergreen may terminate the relationship at any time.






Evergreen Energy Inc. │ 1225 Seventeenth Street │ Suite 1300 │ Denver, Colorado
80202 │ Tel: (303) 293-2992 │ Fax: (303) 293-8430
 
 

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]
 
 
 
If the foregoing is in accordance with your understanding, please indicate so by
signing below and returning to me.






Evergreen Energy Inc.




/s/ M. Richard Smith
M. Richard Smith
Chairman of the Board of Directors






Approved and accepted this 24th day of June, 2009




/s/ Thomas H. Stoner, Jr.
Thomas H. Stoner, Jr.
 
 
 
Evergreen Energy Inc. │ 1225 Seventeenth Street │ Suite 1300 │ Denver, Colorado
80202 │ Tel: (303) 293-2992 │ Fax: (303) 293-8430
